        Case 2:20-cv-03850-PBT Document 39 Filed 09/14/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEAGUE OF WOMEN VOTERS OF
PENNSYLVANIA, URBAN LEAGUE OF
GREATER PITTSBURGH, AMY
CAMPBELL, and WILLIAM GILLIGAN,

                     Plaintiffs,
v.
                                               Civil Action No. 2:20-cv-03850-PBT
KATHY BOOCKVAR, in her Official
Capacity as Secretary of the Commonwealth
of Pennsylvania, JESSICA MATHIS, in her
Official Capacity as the Director of the
Bureau of Election Services and Notaries,
ALLEGHENY COUNTY BOARD OF
ELECTIONS, BUCKS COUNTY BOARD
OF ELECTIONS, PHILADELPHIA
COUNTY BOARD OF ELECTIONS, RICH
FITZGERALD, in his official capacity as
member of the Allegheny County Board of
Elections, SAMUEL DeMARCO III, in his
official capacity as member of the Allegheny
County Board of Elections, BETHANY
HALLAM, in her official capacity as member
of the Allegheny County Board of Elections,
DIANE M. ELLIS-MARSEGLIA, in her
official capacity as member of the Bucks
County Board of Elections, GENE
DiGIROLAMO, in his official capacity as
member of the Bucks County Board of
Elections, BRIAN T. McGUFFIN, in his
official capacity as member of the Bucks
County Board of Elections, AL SCHMIDT, in
his official capacity as member of the
Philadelphia County Board of Elections,
LISA M. DEELEY, in her official capacity as
member of the Philadelphia County Board of
Elections, OMAR SABIR, in his official
capacity as member of the Philadelphia
County Board of Elections,

                     Defendants.

           NOTICE OF DISMISSAL PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(i)
          Case 2:20-cv-03850-PBT Document 39 Filed 09/14/20 Page 2 of 3




       In light of the issuance of Guidance by the Secretary of the Commonwealth on September

11, 2020 recognizing and advising County Boards of Election that “The Pennsylvania Election

Code does not authorize the county board of elections to set aside returned absentee or mail-in

ballots based solely on signature analysis by the county board of elections”, Plaintiffs hereby

dismiss this action pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i). As of the time of this filing, no

defendant has filed either an answer or a motion for summary judgment.

 September 14, 2020                                  Respectfully submitted,

 Mark P. Gaber*                                      /s/ John P. Lavelle, Jr.
 Danielle M. Lang*                                   John P. Lavelle, Jr. (PA Bar# 54279)
 Ravi Doshi*                                         Rachel Jaffe Mauceri (PA Bar# 209823)
 Jonathan M. Diaz*                                   MORGAN, LEWIS & BOCKIUS LLP
 Caleb Jackson*                                      1701 Market St.
 CAMPAIGN LEGAL CENTER                               Philadelphia, PA 19103
 1101 14th St. NW, Ste. 400                          (215) 963-5000
 Washington, DC 20005                                john.lavelle@morganlewis.com
 (202) 736-2200                                      rachel.mauceri@morganlewis.com
 mgaber@ccampaignlegal.org
 dlang@campaignlegal.org                             Susan Baker Manning*
 rdoshi@campaignlegal.org                            MORGAN, LEWIS & BOCKIUS LLP
 jdiaz@campaignlegal.org                             1111 Pennsylvania Ave. NW
 cjackson@campaignlegal.org                          Washington, DC 20004
                                                     (202) 739-6000
 *Admitted Pro Hac Vice                              susan.manning@morganlewis.com

                                                     Corey R. Houmand*
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1400 Page Mill Road
                                                     Palo Alto, CA 94304
                                                     (650) 843-4000
                                                     corey.houmand@morganlewis.com

                                                     Chris Miller*
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     101 Park Ave.
                                                     New York, NY 10178
                                                     (212) 309-6000
                                                     chris.miller@morganlewis.com

                                       Counsel for Plaintiffs



                                                 2
         Case 2:20-cv-03850-PBT Document 39 Filed 09/14/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, a copy of the Notice of Dismissal Pursuant

to Fed.R.Civ.P. 41(a)(1)(A)(i) was filed electronically and served upon all counsel of record via

the Court’s ECF system.



                                                     /s/ John P. Lavelle, Jr.
                                                     John P. Lavelle, Jr.
